Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 17/269480     Attorney's Docket #: 005700-ME0702 
Filing Date: 2/18/2021; 
					
Applicant: Naoki Yoshimatsu
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Pre-Amendment with amendment abstract, filed 2/18/2021 has been acknowledged. 
Priority
This application has a PCT # PCT/JP2018/042805 filed 11/20/2018, with 371 (c ) (1)date of 2/18/2021. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use 

The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.

Extensive mechanical and design details of apparatus should not be given.
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.  For example,  in line 1 of the abstract, the phrase “according to the present invention” should be deleted.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2021 and 10/28/2021 were filed after the mailing date of the Non-Final Office Action on the mailing of this Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
Figures 11-21 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (W0 # 2017169134 A1).
In regards to claim 1, Kobayashi et al. (figures 9-11) specifically figures 9 and 11 show a semiconductor device 1a,1b comprising: a substrate 10 provided with a semiconductor element 40; a resin case 20,20c provided on a periphery of the substrate 10; and a wiring member 50 having an exposed portion (portion of 52 about 70) adjacent to a first fixing portion fixed (left 50) in a wall surface of the resin case 20 and exposed to outside (upper 52 above 70), and a second fixing portion (right 50) fixed in the wall surface of the resin case 20c at a position different from the first fixing portion (left 50) with respect to a portion extending from the first fixing portion into the resin case 20, in which the wiring member 50 is bonded to a surface of the semiconductor element 40 opposite to the substrate 10 by solder 47 in the resin case 20,20c, and has a plate shape having a length, a thickness, and a width, wherein the wiring member 50 has the thickness being uniform and is flat in the resin case 20c, and the width of the second fixing portion (right 50) is narrower than the width (see figures 9 or 10 where the indentation of 55a and circle of 55b makes the width of 55 narrower) of the exposed portion (left 50).
In regards to claim 2, Kobayashi et al. show wherein the second fixing portion (right 50)has a bent shape (see figure 9 where the indentation of 55a makes the end portion of 50 bend inward) in a plan view.
In regards to claim 3, Kobayashi et al. show wherein the second fixing portion (right 50) is fixed in the wall surface 24 adjacent to the wall surface 27 of the resin case 20 to which the first fixing portion (left 50) is fixed.
In regards to claim 4, Kobayashi et al. (figures 1 and 2) show a semiconductor device 1 comprising: a substrate 10 provided with a semiconductor element 40; a resin case 20 provided on a periphery of the substrate 10 and having a protrusion (portion 53 of 20) in which a part thereof protrudes inward and; a wiring member 50 having an exposed portion 52 adjacent to a first fixing portion (left 20) fixed in a wall surface of the resin case 20 and exposed to outside (see 52 outside of 70), and a second fixing portion (right 20) fixed to the protrusion at a position different from the first fixing portion (left 20), in which the wiring member 50 is bonded to a surface of the semiconductor element 40 opposite to the substrate 10 by solder 47, and has a plate shape having a length, a thickness, and a width, wherein the wiring member 50 has the thickness being uniform and is flat in the resin case 20.
In regards to claim 5, Kobayashi et al. show wherein the protrusion (portion 53 of 20) has a bent shape (at 27 and 56 intersection) in a plan view.

Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









3/26/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826